Exhibit 10.62

 

1.       BASIC TERMS. This Section 1 contains the Basic Terms of this Lease
between Landlord and Tenant, named below. Other Sections of the Lease referred
to in this Section 1 explain and define the Basic Terms and are to be read in
conjunction with the Basic Tern)s.

 

1.1.                Effective Date of Lease: 12/20, 2006

 

1.2.                Landlord: Carlyle(FR Houston Investors, L.P., a Delaware
limited partnership

 

1.3.                Tenant: MCFSA, LTD., a Texas limited partnership

 

1.4.                Premises: Approximately 5,228 rentable square feet in the
building commonly known as 10624 Rockley Road, Houston, Texas 77099 (the
“Building”). The Premises are depicted on Exhibit A-1.

 

1.5.                Property: See Exhibit A.

 

1.6.                Lease Term: Four (4) years Three (3) months Five (5) days
(“Term”), commencing December 27, 2006 (“Commencement Date”) and ending
March 31, 2011, subject to Section 2.3 below (“Expiration Date”).

 

1.7.                Permitted Uses: (See Section 4.1) Security systems
installation and general office use.

 

1.8.                Tenant’s Guarantor: None.

 

1.9.                Brokers:

 

(A) Tenant’s Broker:                             Trammel! Crow Co. (Patrick
Rollin~); and

(B) Landlord’s Broker:                     FR Brokerage Services, Inc.

 

1.10.          Security/Damage Deposit: (See Section 4.4) $13,592.80 Provided
Tenant has not been in default of any terms or conditions of this Lease, twenty-
four (24) months from the Lease Commencement Date, Landlord agrees to credit
$6,796.40 of Tenant’s Security Deposit as Rent to Tenant’s account with
Landlord.

 

1.11.          Initial Estimated Additional Rent Payable by Tenant: $901.83 per
month

 

1.12.          Tenant’s Proportionate Share: 17.95 % of the Building.

 

1.13.          Exhibits to Lease: The following exhibits are attached to and
made a part of this Lease: A (Legal Description); A-1 (Depiction of Premises to
Tenant Specs); B (Tenant Operations Inquiry Form); C (Landlord’s Work); D
(Confirmation of Commencement Date); E (Broom Clean Condition and Repair
Requirements); F (Termination Option); and G (Tenant Contact Information).

 

2.                         LEASE OF PREMISES; RENT.

 

2.1.  Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.

 

2.2.  Types of Rental Payments. Tenant shall pay net base rent to Landlord in
monthly installments, in advance, on the first day of each and every calendar
month during the Term of this Lease (the “Base Rent”) in the amounts and for the
periods as set forth below:

 

--------------------------------------------------------------------------------


 

Rental Payments

 

 

 

Monthly Net Base

 

Estimated

 

Total Estimated

 

Lease Period

 

Rent

 

Additional Rent

 

Monthly Rent

 

December 27, 2006- March 31, 2007

 

$

0.00 

 

$

0.00

 

$

0.00

 

 

 

 

 

 

 

 

 

April 1, 2007-March 31, 2008

 

$

2,496.37

 

$

901.83

 

$

3,398.20

 

 

 

 

 

 

 

 

 

April 1, 2008 - March 31, 2009

 

$

2,574.79

 

$

901.83

 

$

3,476.62

 

 

 

 

 

 

 

 

 

April 1, 2009-March 31, 2010

 

$

2,653.21

 

$

901.83

 

$

3,555.04

 

 

 

 

 

 

 

 

 

April 1, 2010-March 31, 2011

 

$

2,731.63

 

$

901.83

 

$

3,633.46

 

 

Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in
Section 1.12) of Operating Expenses (as hereinafter defined), and (b) any other
amounts owed by Tenant hereunder (collectively, “Additional Rent”). In the event
any monthly installment of Base Rent or Additional Rent, or both, is not paid
within 5 days of the date when due, a late charge in an amount equal to 5% of
the then delinquent installment of Base Rent and/or Additional Carlyle/FR
Houston Investors, LOCKBOX 730259 (or such other entity designated as Landlord’s
management agent, if any, and if Landlord so appoints such a management agent,
the “Agent”), or pursuant to such other directions as Landlord shall designate
in this Lease or otherwise in writing.

 

2.3.   Covenants Concerning Rental Payments. Tenant shall pay the Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff. No payment by Tenant, or receipt or acceptance by Agent or Landlord, of
a lesser amount than the correct Rent shall be deemed to be other than a payment
on account, nor shall any endorsement or statement on any check or letter
accompanying any payment be deemed an accord or satisfaction, and Agent or
Landlord may accept such payment without prejudice to its right to recover the
balance due or to pursue any other remedy available to Landlord. If the
Commencement Date occurs on a day other than the first day of a calendar month,
the Rent due for the first calendar month of the Term shall be prorated on a per
diem basis (based on a 360 day, 12 month year) and paid to Landlord on the
Commencement Date, and the Term will be extended to terminate on the last day of
the calendar month in which the Expiration Date stated in Section 1.6 occurs.

 

3.    OPERATING EXPENSES.

 

3.1.   Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease:

 

3.1.1. Operating Expenses. The term “Operating Expenses” shall mean all costs
and expenses paid or incurred by Landlord with respect to, or in connection
with, the ownership, repair, restoration, maintenance and operation of the
Property. Operating Expenses may include, but are not limited to, any or all of
the following: (i) services provided directly by employees of Landlord or Agent
in connection with the operation, maintenance or rendition of other services to
or for the Property (including, but not limited to, the Common Areas); (ii) to
the extent not separately metered, billed, or furnished, all charges for
utilities and services furnished to either or both of the Property and the
Premises, including, without limitation, the Common Areas (as hereinafter
defined), together with any taxes on such utilities; (iii) all market-based
premiums for commercial property, casualty, general liability, boiler, flood,
earthquake, terrorism and all other types of insurance provided by Landlord and
relating to the Property, all reasonable administrative costs incurred in
connection with the procurement and implementation of such insurance policies,
and all deductibles paid by Landlord pursuant to insurance policies required to
be maintained by Landlord under this Lease; (iv) management fees to Landlord or
Agent or other persons or management entities actually involved in the
management and operation of the Property, which management fee shall not exceed
4% per annum of all Rent, collected from all tenants in

 

--------------------------------------------------------------------------------


 

the Property; (y) any capital improvements made by, or on behalf of, Landlord to
the Property that are either or both (a) designed to reduce Operating Expenses
and  (b) required to keep the Property in compliance with all governmental laws,
rules and regulations applicable thereto, from time to time, the cost of which
capital improvements shall be reasonably amortized by Landlord over the useful
life of the improvement, in accordance with generally accepted accounting
principles; (vi) all professional fees incurred in connection with the
operation, management and maintenance of the Property; (vii) Taxes, as
hereinafter defined in Section 3.1.2; and (viii) dues, fees or other costs and
expenses, of any nature, due and payable to any association or comparable entity
to which Landlord, as owner of the Property, is a member or otherwise belongs
and that governs or controls any aspect of the ownership and operation of the
Property; (ix) any real estate taxes and common area maintenance expenses levied
against, or attributable to, the Property under any declaration of covenants,
conditions and restrictions, reciprocal easement agreement or comparable
arrangement that encumbers and benefits the Property and other real property
(e.g., a business park); and (x) all costs and expenses incurred to maintain,
repair and replace all or any of the Common Areas.

 

For the purpose of this Lease, Operating Expenses as defined above, excluding
real estate taxes, insurance and utilities, shall be referred to as
“Controllable Operating Expenses”. Landlord agrees that for the first Operating
Year of the Lease, Tenant’s share of Controllable Operating Expenses shall not
exceed Tenant’s share of the estimated amount impounded during the year for such
expenses by more than ten percent (10)%and that for each Operating Year
thereafter~ Tenant’s share of Controllable Operating Expenses shall not increase
by more than ten percent (10)% over the Controllable Operating Expenses payable
by Tenant for the preceding Operating Year. Tenant acknowledges that Landlord
has limited control over increases in real estate taxes, insurance premiums and
utilities, and that increases in such expenses shall not be subject to the
limitation imposed on Controllable Operating Expenses.

 

3.1.2. Taxes. The term “Taxes,” as referred to in Section 3.1.1(vii) above shall
mean (i) all governmental taxes, assessments, fees and charges of every kind or
nature (other than Landlord’s income taxes), whether general, special, ordinary
or extraordinary, due at any time or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing, or operation of
the Property, or of the personal property and equipment located therein or used
in connection therewith; and (ii) any reasonable expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Property.  For purposes hereof, Tenant shall be responsible for any Taxes that
are due and payable at any time or from time to time during the Term and for any
Taxes that are assessed, become a lien, or accrue during any Operating Year,
which obligation shall survive the termination or expiration of this Lease.

 

Proportionate Share of Operating Expenses payable hereunder for the Operating
Years in which the Term begins and ends shall be prorated to correspond to that
portion of said Operating Years occurring within the Term. Tenant’s
Proportionate Share of Operating Expenses and any other sums due and payable
under this Lease shall be adjusted upon receipt of the actual bills therefore,
and the obligations of this Section 3 shall survive the termination or
expiration of the Lease.

 

3.3.    Payment of Additional Rent. Landlord shall have the right to reasonably
estimate the Operating Expenses for each Operating Year.  Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount, Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Tenant’s Proportionate Share of
Operating Expenses divided by 12 (or the fractional portion of the Operating
Year remaining at the time Landlord delivers its notice of the estimated amounts
due from Tenant for that Operating Year). If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during any Operating Year is less than
Tenant’s actual ultimate liability for Operating Expenses for that particular
Operating Year, Tenant shall pay the deficiency within 30 days of Landlord’s
Written demand therefore. If the aggregate amount of Estimated Additional Rent
actually paid by Tenant during a given Operating Year exceeds Tenant’s actual
liability for such Operating Year, the excess shall be credited against the
Estimated Additional Rent next due from Tenant during the immediately subsequent
Operating Year, except that in the event

 

--------------------------------------------------------------------------------


 

that such excess is paid by Tenant during the final Lease Year, then upon the
expiration of the Term, Landlord or Agent shall pay Tenant the then-applicable
excess promptly after determination thereof.

 

4.    USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.

 

4.1.   Use of Premises and Property.       The Premises shall be used by the
Tenant for the purpose(s) set forth in Section 1.7 above and for no other
purpose whatsoever. Tenant shall not, at any time, use or occupy, or suffer or
permit anyone to use or occupy, the Premises, or do or permit anything to be
done in the Premises or the Property, in any manner that may (a) violate any
Certificate of Occupancy for the Premises or the Property; (b) cause, or be
liable to cause, injury to, or in any way impair the value or proper utilization
of, all or any portion of the Property (including, but not limited to, the
structural elements of the Property) or any equipment, facilities or systems
therein; (c) constitute a violation of the laws and requirements of any public
authority or the requirements of insurance bodies or the rules and regulations
of the Property, including any covenant, condition or restriction affecting the
Property; (d) exceed the load bearing capacity of the floor of the Premises;
(e) impair or tend to impair the character, reputation or appearance of the
Property; or (f) unreasonably annoy, inconvenience or disrupt the operations or
tenancies of other tenants or users of the Property. On or prior to the date
hereof, Tenant has completed and delivered for the benefit of Landlord a “Tenant
Operations Inquiry Form” in the form attached hereto as Exhibit B describing the
nature of Tenant’s proposed business operations at the Premises, which form is
intended to, and shall be, relied upon by Landlord. From time to time during the
Term (but no more often than once in any twelve month period unless Tenant is in
default hereunder or unless Tenant assigns this Lease or subleases all or any
portion of the Premises, whether or not in accordance with Section 8), Tenant
shall provide an updated and current Tenant Operations Inquiry Form upon
Landlord’s request.

 

4.2.   Use of Common Areas. As used herein, “Common Areas” shall mean all areas
within the Property that are available for the common use of tenants of the
Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, corridors, landscaping and
planted areas. Tenant shall have the nonexclusive right to use the Common Areas
for the purposes intended, subject to such reasonable rules and regulations as
Landlord may uniformly establish from time to time.  Tenant shall not interfere
with the rights of any or all of Landlord, other tenants or licensees, or any
other person entitled to use the Common Areas. Without limitation of the
foregoing, Tenant shall not park or store any vehicles or trailers on, or
conduct truck loading and unloading activities in, the Common Areas in a manner
that unreasonably disturbs, disrupts or prevents the use of the Common Areas by
Landlord, other tenants or licensees or other persons entitled to use the Common
Areas. Landlord, from time to time, may change any or all of the size, location,
nature and use of any of the Common Areas although such changes may result in
inconvenience to Tenant, so long as such changes do not materially and adversely
affect Tenant’s use of the Premises. In addition to the foregoing, Landlord may,
at any time, close or suspend access to any Common Areas to perform any acts in
the Common Areas as, in Landlord’s reasonable judgment, are desirable to improve
or maintain either or both of the Premises and the Property, or are required in
order to satisfy’ Landlord’s obligations under this Lease; provided, however,
that Landlord shall use reasonable efforts to limit any disruption of Tenant’s
use and operation of the Premises in connection therewith. Notwithstanding
anything contained in this Lease to the contrary, if at any time, Landlord
determines, in its sole discretion, that the parking areas at the Property are
or have become overburdened, Landlord may allocate parking on a proportionate
basis or assign parking spaces among all tenants at the Property.

 

4.3.   Signage. Tenant shall not affix any sign of any size or character to any
portion of the Property, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant shall remove all
signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to either or both of the Property and the Premises
caused by, or resulting from, such removal.

 

4.4.   Security/Damage Deposit. Simultaneously with the execution and delivery
of this Lease, Tenant shall deposit with Landlord or Agent the sum set forth in
Section 1.10 above, in cash (the

 

--------------------------------------------------------------------------------


 

to, amounts due under Section 22.2 of this Lease as a consequence of termination
of this Lease or Tenant’s right to possession), in addition to any other
remedies available to Landlord. In the event the Security is so applied, Tenant
shall, upon demand, immediately deposit with Landlord or Agent a sum equal to
the amount so used. If Tenant fully and faithfully complies with all the
covenants and obligations hereunder, the Security (or any balance thereof) shall
be returned to Tenant within 30 days after the last to occur of (i) the date the
Term expires or terminates or (ii) delivery to Landlord of possession of the
Premises.  Landlord may deliver the Security to any lender with a mortgage lien
encumbering the Property or to any Successor Landlord (defined below), and
thereupon Landlord and Agent shall be discharged from any further liability with
respect to the Security.

 

5.    CONDITION AND DELIVERY OF PREMISES.

 

5.1.   Condition of Premises. Tenant agrees that Tenant is familiar with the
condition of both the Premises and the Property, and Tenant hereby accepts the
foregoing on an “AS-IS,” “WHERE-IS” basis, except as is otherwise expressly and
specifically described on Exhibit C attached hereto and incorporated herein by
this reference, it being understood that, if Landlord has agreed to perform any
tenant improvements in or to the Premises in consideration of Tenant’s entry
into this Lease (collectively, “Landlord’s Work”), all of Landlord’s Work shall
be described on Exhibit C.  Tenant acknowledges that neither Landlord nor Agent,
nor any representative of Landlord, has made any representation as to the
condition of the foregoing or the suitability of the foregoing for Tenant’s
intended use. Tenant represents and warrants that Tenant has made its own
inspection of the foregoing. Neither Landlord nor Agent shall be obligated to
make any repairs, replacements or improvements (whether structural or otherwise)
of any kind or nature to the foregoing in connection with, or in consideration
of, this Lease, except as expressly and specifically set forth in this Lease,
including, but not limited to, Exhibit C.

 

5.2.   Delay in Commencement. Landlord shall not be liable to; Tenant if
Landlord does not deliver possession of the Premises to Tenant on the
Commencement Date. The obligations of Tenant under the Lease shall not be
affected thereby, except that the Commencement Date shall be delayed until
Landlord delivers possession of the Premises to Tenant, and the Lease Term shall
be extended by a period equal to the number of days of delay in delivery of
possession of the Premises to Tenant, plus the number of days necessary to end
the Lease Term on the last day of a month.

 

5.3.   Confirmation of Commencement Date. Upon Landlord’s delivery of
possession, and as a condition precedent to such delivery, of the Premises to
Tenant, and Tenant shall deliver to Landlord a Confirmation of Commencement Date
in substantially the form attached hereto as Exhibit D.

 

6.     SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

 

6.1.   Subordination and Attornment. This Lease is and shall be subject and
subordinate at all times to (a) all ground leases or underlying leases that may
now exist or hereafter be executed affecting either or both of the Premises and
the Property and (b) any mortgage or deed of trust that may now exist or
hereafter be placed upon, and encumber, any or all of (x) the Property; (y) any
ground leases or underlying leases for the benefit of the Property; and (z) all
or any portion of Landlord’s interest or estate in any of said items. Tenant
shall execute and deliver, within ten (10) days of Landlord’s request, and in
the form reasonably requested by Landlord (or its lender), any documents
evidencing the subordination of this Lease. Tenant hereby covenants and agrees
that Tenant shall attorn to any successor to Landlord.

 

6.2.   Estoppel Certificate. Tenant agrees, from time to time and within 10 days
after request by Landlord, to deliver to Landlord, or Landlord’s designee, an
estoppel certificate stating such matters pertaining to this Lease as may be
reasonably requested by Landlord. Failure by Tenant to timely execute and
deliver such certificate shall constitute a Default, as defined below (without
any obligation to provide any notice thereof or any opportunity to cure such
failure to timely perform).

 

6.3.   Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Property, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to

 

--------------------------------------------------------------------------------


 

Landlord’s successor in interest (“Successor Landlord”) with respect thereto and
agrees to attorn to such successor.

 

7.     QUIET ENJOYMENT. Subject to the provisions of this Lease, so long as
Tenant pays all of the Rent and performs all of its other obligations hereunder,
Tenant shall not be disturbed in its possession of the Premises by Landlord,
Agent or any other person lawfully claiming through or under Landlord; provided,
however, in addition to Landlord’s rights under Section 16 and elsewhere in this
Lease, Landlord and Landlord’s agents, employees, contractors and
representatives shall be provided reasonable access to the Premises such that
Landlord and Landlord’s agents, employees, contractors and representatives may
perform the General Maintenance Services (as hereinafter defined) without undue
interruption, delay or hindrance. This covenant shall be construed as a covenant
running with the Property and is not a personal covenant of Landlord.  Tenant
shall not unreasonably interrupt, delay, prevent or hinder the performance of
the General Maintenance Services by or on behalf of Landlord. Notwithstanding
the foregoing, however, Tenant acknowledges and agrees that Landlord shall have
the unfettered and unilateral right to use portions of the Common Areas
(inclusive of the roof of the Building) for such purposes and uses as Landlord
may desire; provided, however, that in all events and under all circumstances.

 

8.     ASSIGNMENT AND SUBLETTING. Tenant shall not (a) assign (whether directly
or indirectly), in whole or in part, this Lease, or (b) allow this Lease to be
assigned, in whole or in part, by operation of law or otherwise, including,
without limitation, by transfer of a controlling interest (i.e. greater than a
25% interest) of stock, membership interests or partnership interests, or by
merger or dissolution, which transfer of a controlling interest, merger or
dissolution shall be deemed an assignment for purposes of this Lease, or
(c) mortgage or pledge the Lease, or (d) sublet the Premises, in whole or in
part, without (in the case of any or all of (a) through (d) above) the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed. Tenant may, however, assign this Lease or sublease a portion of the
Premises to a wholly-owned subsidiary, provided that Tenant advises Landlord, in
writing, in advance, and otherwise complies with the succeeding provisions of
this Section 8. In no event shall any assignment or sublease ever release Tenant
or any guarantor from any obligation or liability hereunder; and in the case of
any assignment, Landlord shall retain all rights with respect to the Security.
Any purported assignment, mortgage, transfer, pledge or sublease made without
the prior written consent of Landlord shall be absolutely null and void. No
assignment of this Lease shall be effective and valid unless and until the
assignee executes and delivers to Landlord any and all documentation reasonably
required by Landlord in order to evidence assignee’s assumption of all
obligations of Tenant hereunder. Regardless of whether or not an assignee or
sublessee executes and delivers any documentation to Landlord pursuant to the
preceding sentence, any assignee or sublessee shall be deemed to have
automatically attorned to Landlord in the event of any termination of this
Lease. If this Lease is assigned, or if the Premises (or any part thereof) are
sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord or Agent may (without prejudice to, or waiver
of its rights), collect Rent from the assignee, subtenant or occupant. In the
event of an assignment of this Lease and the payment of consideration from the
assignee to the Tenant in connection therewith, 50% of such consideration shall
be paid to Landlord. With respect to the allocable portion of the Premises
sublet, in the event that the total rent and any other considerations received
under any sublease by Tenant is greater than (on a pro rata and proportionate
basis) the total Rent required to be paid, from time to time, under this Lease,
Tenant shall pay to Landlord fifty percent (50%) of such excess as received from
any subtenant and such amount shall be deemed a Component of the Additional
Rent.

 

9.     COMPLIANCE WITH LAWS.

 

9.1.    Compliance with Laws. Tenant shall, at its sole expense (regardless of
the cost thereof), comply with all local, state and federal laws, rules,
regulations and requirements now or hereafter in force and all judicial and
administrative decisions in connection with the enforcement thereof
(collectively, “Laws”), pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof, and including, but not limited to, all Laws
concerning or addressing matters of an environmental nature. If any license or
permit is required for the conduct of Tenant’s business in the Premises, Tenant,
at its expense, shall procure such license prior to the Commencement Date, and
shall maintain such license or permit in good standing throughout the Term.
Tenant shall give prompt notice to Landlord of any written notice it

 

--------------------------------------------------------------------------------


 

receives of the alleged violation of any Law or requirement of any governmental
or administrative authority with respect to either or both of the Premises and
the use or occupation thereof.

 

9.2.    Hazardous Materials. If, at any time or from time to time during the
Term (or any extension thereof), any Hazardous Material (defined below) is
generated, transported, stored, used, treated or disposed of at, to, from, on or
in either or both of the Premises and the Property by, or as a result of any act
or omission of, any or all of Tenant and any or all of Tenant’s Parties (defined
below): (i) Tenant shall, at its own cost, at all times comply (and cause all
others to comply) with all Laws relating to Hazardous Materials, and Tenant
shall further, at its own cost, obtain and maintain in full force and effect at
all times all permits and other approvals required in connection therewith;
(ii) Tenant shall promptly provide Landlord or Agent with complete copies of all
communications, permits or agreements with, from or issued by any governmental
authority or agency (federal, state or local) or any private entity relating in
any way to the presence, release, threat of release, or placement of Hazardous
Materials on or in the Premises or any portion of the Property, or the
generation, transportation, storage, use, treatment, or disposal at, on, in or
from the Premises, of any Hazardous Materials; (iii) Landlord, Agent and their
respective agents and employees shall have the right to either or both (x) enter
the Premises and (y) conduct appropriate tests, at Tenant’s expense, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property; and (iv) upon
written request by Landlord or Agent, Tenant shall cause to be performed, and
shall provide Landlord with the results o1 reasonably appropriate tests of air,
water or soil to demonstrate that Tenant complies with all applicable Laws or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. This Section 9.2
does not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused, contributed to, or created by any or all of (A) Tenant and
(B) any or all of Tenant’s officers, directors, members, managers, partners,
invitees, agents, employees, contractors or representatives (“Tenant Parties”)
during the Term.    Such investigation and remediation shall be performed only
after Tenant has obtained Landlord’s prior written consent; provided, however,
that Tenant shall be entitled to respond (in a reasonably appropriate manner)
immediately to an emergency without first obtaining such consent. All
remediation shall be performed in strict compliance with Laws and to the
reasonable satisfaction of Landlord. Tenant shall not enter into any settlement
agreement, consent decree dangerous, harmful or injurious, or that presents a
risk to public health or to the environment, and that is or becomes regulated by
any Law. The undertakings, covenants and obligations imposed on Tenant under
this Section 9.2 shall survive the termination or expiration of this Lease.

 

10.    INSURANCE.

 

10.1.       Insurance to be Maintained by Landlord. Landlord shall maintain:
(a) a commercial property insurance policy covering the Property (at its full
replacement cost), but excluding Tenant’s personal property; (b) commercial
general public liability insurance covering Landlord for claims arising out of
liability for bodily injury, death, personal injury, advertising injury and
property damage occurring in and about the Property and otherwise resulting from
any acts and operations of Landlord, its agents and employees; (c) rent loss
insurance; and (d) any other insurance coverage deemed appropriate by Landlord
or required by Landlord’s lender.  All of the coverages described in (a) through
(d) shall be determined from time to time by Landlord, in its sole~ discretion.
All insurance maintained by Landlord shall be in addition to and not in lieu of
the insurance required to be maintained by the Tenant.

 

10.2.       Insurance to be Maintained by Tenant. Tenant shall purchase, at its
own expense, and keep in force at all times during this Lease the policies of
insurance set forth below (collectively, “Tenant’s Policies”). All Tenant’s
Policies shall (a) be issued by an insurance company with a Best’s rating of A
or better and otherwise reasonably acceptable to Landlord and shall be licensed
to do business in the state in which the Property is located; (b) provide that
said insurance shall not be canceled or materially modified unless 30 days’
prior written notice shall have been given to Landlord; (c) provide for
deductible amounts

 

--------------------------------------------------------------------------------


 

that are reasonably acceptable to Landlord (and its lender, if applicable) and
(d) otherwise be in such form, and included such coverages, as Landlord may
reasonably require.  The Tenant’s Policies described in (i) and (ii) below shall
(1) provide coverage on an occurrence basis; (2) name Landlord: Carlyle/FR
Houston Investors, L.P. (and its lender, if applicable) as an additional
insured; (3) provide coverage, to the extent insurable, for the indemnity
obligations of Tenant under this Lease; (4) contain a separation of insured
parties provision; (5) be primary, not contributing with, and not in excess of,
coverage that Landlord may carry; and (6) provide coverage with no exclusion for
a pollution incident arising from a hostile fire.  All Tenant’s Policies (or, at
Landlord’s option, Certificates of Insurance and applicable endorsements,
including, without limitation, an “Additional Insured-Managers or Landlords of
Premises’ endorsement) shall be delivered to Landlord prior to the Commencement
Date and renewals thereof shall be delivered to Landlord’s notice addresses at
least 30 days prior to the applicable expiration date of each Tenant’s Policy.
In the event that Tenant fails, at any time or from time to time, to comply with
the requirements of the preceding sentence, Landlord may (x) order such
insurance and charge the cost thereof to Tenant, which amount shall be payable
by Tenant to Landlord upon demand, as Additional Rent or (y) impose on Tenant,
as Additional Rent, a monthly delinquency fee, for each month during which
Tenant fails to comply with the foregoing obligation, in an amount equal to five
percent (5%) of the Base Rent then in effect. Tenant shall give prompt notice to
Landlord and Agent of any bodily injury, death, personal injury, advertising
injury or property damage occurring in and about the Property.

 

Tenant shall purchase and maintain, throughout the Term, a Tenant’s Policy(ies)
of (i) commercial generalor excess liability insurance, including personal
injury and property damage, in the amount of not less than $1,000,000.00 per
occurrence, and $2,000,000.00 annual general aggregate, per location;
(ii) comprehensive automobile liability insurance covering Tenant, against any
personal injuries or deaths of persons and property damage based upon or arising
out of the ownership, use, occupancy or maintenance of a motor vehicle at the
Premises and all areas appurtenant thereto in the amount of not less than
$1,000,000, combined single limit; (iii) commercial property insurance covering
Tenant’s personal property (at its full replacement cost); and (iv) workers’
compensation insurance per the applicable state statutes covering all employees
of Tenant; and if Tenant handles, stores or utilizes Hazardous Materials in its
business operations, (v) pollution legal liability insurance.

 

10.3.       Waiver of Subrogation. Notwithstanding anything to the contrary in
this Lease, Landlord and Tenant mutually waive their respective rights of
recovery against each other and each other’s officers, directors, constituent
partners, members, agents and employees, and Tenant further waives such rights
against (a) each lessor under any ground or underlying lease encumbering the
Property and (b) each lender under any mortgage or deed of trust or other lien
encumbering the Property (or any portion thereof or interest therein), to the
extent any loss is insured against or required to be insured against under this
Lease, including, but not limited to, losses, deductibles or self-insured
retentions covered by Landlord’s or Tenant’s commercial property, general
liability, automobile liability or workers’ compensation policies described
above, This provision is intended to waive, fully and for the benefit of each
party to this Lease, any and all rights and claims that might give rise to a
right of subrogation by any insurance earner. Each party shall cause its
respective insurance policy(ies) to be endorsed to evidence compliance with such
waiver.

 

11.    ALTERATIONS.          Tenant may, from time to time, at its expense, make
alterations or improvements in and to the Premises (hereinafter collectively
referred to as “Alterations”), provided that either (x) Tenant first obtains the
written consent of Landlord or (y) the aggregate costs that Tenant shall incur
in order to perform the then-applicable Alterations, together with those costs
that Tenant incurred to perform any Alterations during the preceding twelve (12)
month period do not exceed $1,000, 000 on an aggregate basis, and do not exceed
the performance and installation of the Alterations. Additionally, before
proceeding with any Alterations, Tenant shall (i) at Tenant’s expense, obtain
all necessary governmental permits and certificates for the commencement and
prosecution of Alterations; (ii) if Landlord’s consent is required for the
planned Alteration, submit to Landlord, for its written approval, working
drawings, plans and specifications and all permits for the work to be done and
Tenant shall not proceed with such Alterations until it has received Landlord’s
approval (if required); and (iii) cause those

 

--------------------------------------------------------------------------------


 

contractors, materialmen and suppliers engaged to perform the Alterations to
deliver to Landlord certificates of insurance (in a form reasonably acceptable
to Landlord) evidencing policies of commercial general liability insurance
(providing the same coverages as required in Section 10.2 above) and workers’
compensation insurance. Such insurance policies shall satisfy the obligations
imposed under Section 10.2. Tenant shall cause the Alterations to be performed
in compliance with all applicable permits, Laws and requirements of public
authorities, and with Landlord’s reasonable rules and regulations or any other
restrictions that Landlord may impose on the Alterations. Tenant shall cause the
Alterations to be diligently performed in a good and workmanlike manner, using
new materials and equipment at least equal in quality and class to the standards
for the Property established by Landlord. With respect to any and all
Alterations for which Landlord’s consent is required, Tenant shall provide
Landlord with “as built” plans, copies of all construction contracts,
governmental permits and certificates and proof of payment for all labor and
materials, including, without limitation, copies of paid invoices and final lien
waivers. If Landlord’s consent to any Alterations is required, and Landlord
provides that consent, then at the time Landlord so consents, Landlord shall
also advise Tenant whether or not Landlord shall require that Tenant remove such
Alterations at the expiration or termination of this Lease.  If Landlord
requires Tenant to remove the Alterations, then, during the remainder of the
Term, Tenant shall be responsible for the maintenance of appropriate commercial
property insurance pursuant to Section 10.2) therefor; however, if Landlord
shall not require that Tenant remove the Alterations, such Alterations shall
constitute Landlord’s Property and Landlord shall be responsible for the
insurance thereof pursuant to Section 10.1.

 

12.       LANDLORD’S AND TENANT’S PROPERTY. All fixtures, machinery, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of, or during the Term, whether or not placed there by or at the
expense of Tenant, shall become and remain a part of the Premises; shall be
deemed the property of Landlord (the “Landlord’s Property”), without
compensation or credit to Tenant; and shall not be removed by Tenant at the
Expiration Date unless Landlord requires their removal (including, but not
limited to, Alterations pursuant to Section 11). Further, any personal property
in the Premises on the Commencement Date, movable or otherwise, unless installed
and paid for by Tenant, shall also constitute Landlord’s Property and shall not
be removed by Tenant. Not withstanding anything herein to the contrary, the
exterior sign (the “sign”) placed on the Premises by Tenant shall not become
Landlord’s Property and Tenant shall be required to remove sign upon expiration
of the Term. In no event~ shall Tenant remove any of the following materials or
equipment without Landlord’s prior written consent (which consent may be given
or withheld in Landlord’s sole discretion): any power wiring or power panels,
lighting or lighting fixtures, wall or window coverings, carpets or other floor
coverings, heaters, air conditioners or any other HVAC equipment, fencing or
security gates, or other similar building operating equipment and decorations.
At or before the Expiration Date, or the date of any earlier termination,
Tenant, at its expense, shall remove from the Premises all of Tenant’s personal
property and any Alterations that Landlord requires be removed pursuant to
Section 11, and Tenant shall repair (to Landlord’s reasonable satisfaction) any
damage to the Premises or the Property resulting from either or both such
installation and removal.  Any other items of Tenant’s personal property that
remain in the Premises after the Expiration Date, or following an earlier
termination date, may, at the option of Landlord, be deemed to have been
abandoned, and in such case, such items may be retained by Landlord as its
property or be disposed of by Landlord, in Landlord’s sole and absolute
discretion and without accountability, at Tenant’s expense. Notwithstanding the
foregoing, if Tenant is in default under the terms of this Lease, Tenant may
remove Tenant’s personal property from the Premises only upon the express
written direction of Landlord.

 

13.       REPAIRS AND MAINTENANCE.

 

13.1.     Tenant Repairs and Maintenance.

 

13.1.1. Tenant Responsibilities. Except for events of damage, destruction or
casualty to the Premises or Property (which are addressed in Section 18),
throughout the Term, Tenant shall, at its sole cost and expense:  (i) both
(x) maintain and preserve, in the same condition as exists on the Commencement
Date, subject to normal and customary wear and tear (the “Same Condition”), and
(y) perform any and all repairs and replacements required in order to so
maintain and preserve, in the Same

 

--------------------------------------------------------------------------------


 

Condition, the Premises and the fixtures and appurtenances therein (including,
but not limited to, the Premises’ plumbing and HVAC systems, all doors, overhead
or otherwise, glass and levelers located in the Premises or otherwise available
in the Property for Tenant’s sole use; and excluding, however, only those
specific components of the Premises for which Landlord is expressly responsible
under Section 13.2); and (ii) except to the extent Landlord elects to repair and
maintain the HVAC systems as part of General Maintenance Services, maintain, in
full force and effect, a preventative maintenance and service contract with a
reputable service provider for maintenance of the HVAC systems of the Premises
(the “HVAC Maintenance Contract”). In addition to Tenant’s obligations under
(i) and (ii) above, Tenant shall also be responsible for all costs and expenses
incurred to perform any and all repairs and replacements (whether structural or
non-structural; interior or exterior; and ordinary or extraordinary), in and to
the Premises and the Property and the facilities and systems thereof, if and to
the extent that the need for such repairs or replacements arises directly or
indirectly from any act, omission, misuse, or neglect of any or all of Tenant,
any of its subtenants, Tenant’s Parties.

 

13.1.2. General Maintenance Services. Notwithstanding any of the foregoing,
however, from time to time during the Term, Landlord may elect, in its sole
discretion and by delivery of written notice to Tenant, to perform on behalf of
Tenant, all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease (any such repairs, maintenance, restoration and/or replacement activities
that Landlord elects to perform on behalf of Tenant are herein collectively
referred to as “General Maintenance Services”). Tenant shall reimburse Landlord
for the cost or value of all General Maintenance Services provided by Landlord
as Additional Rent, simultaneously with the payment of Operating Expenses as
part of Estimated Additional Rent (on a monthly estimated basis subject to
annual reconciliation, as described in Section 3.3 above). Unless and until
Landlord affirmatively elects to provide General Maintenance Services, nothing
contained herein shall be construed to obligate Landlord to perform any General
Maintenance Services or, except as otherwise expressly provided in Section 13.2,
to repair, maintain, restore or replace any portion of the Premises. Landlord
may from time to time, in its sole discretion, (x) reduce or expand the scope of
the General Maintenance Services that Landlord has elected to provide or
(y) revoke its election to provide any or all of the General Maintenance
Services, in either event, upon delivery of not less than thirty (30) days’
prior written notice to Tenant.

 

13.1.3. HVAC Maintenance Contract. The terms and provisions of any such HVAC
Maintenance Contract shall require that the service provider maintain the
Premises’ HVAC system in accordance with the manufacturer’s recommendations and
otherwise in accordance with normal, customary and reasonable practices in the
geographic area in which the Premises is located and for HVAC systems comparable
to the Premises’ HVAC system. If Landlord does not elect to repair and maintain
the HVAC systems as part of General Maintenance Services, or revokes such
election at any time after having made such election, then, within 30 days
following either (a) the Commencement Date or (b) the date on which Landlord
advises Tenant that Landlord will no longer provide General Maintenance Services
for the HVAC system, whichever date is applicable, Tenant shall procure and
deliver to Landlord the HVAC Maintenance Contract. Thereafter, Tenant shall
provide to Landlord a copy of renewals or replacements of such HVAC Maintenance
Contract no later than 30 days prior to the then applicable expiry date of the
existing HVAC Maintenance Contract. If Tenant fails to timely deliver to
Landlord the HVAC Maintenance Contract (or any applicable renewal or replacement
thereof), then Landlord shall have the right to contract directly for the
periodic maintenance of the HVAC systems in the Premises and to charge the cost
thereof back to Tenant as Additional Rent.

 

13.2.    Landlord Repairs. Notwithstanding anything to the contrary stated
herein, Landlord shall repair, replace and restore the (a) foundation, exterior
and interior load-bearing walls, roof structure and roof covering of the
Property and (b) the Common Areas; provided, however, that in the cd~ of both
(a) and (b): (i) all costs and expenses so incurred by Landlord to repair,
replace and restore the above items shall constitute Operating Expenses;
provided, however, that with respect to any costs incurred in the replacement
context, those costs shall not constitute an Operating Expense except to the
extent that such costs so qualify under Section 3.1.1(v); and
(ii) notwithstanding (1) above, in the event that any such repair, replacement
or restoration is a Tenant-Related Repair, then Tenant shall be required to
reimburse Landlord

 

--------------------------------------------------------------------------------


 

for all costs and expenses that Landlord incurs in order to perform such
Tenant-Related Repair, and such reimbursement shall be paid, in full, within 10
days after Landlord’s delivery of demand therefor.

 

14.    UTILITIES. Tenant shall purchase all utility services and shall provide
for scavenger, cleaning and extermination services. As provided in
Section 3.1.1. above, utility charges may be included within Operating Expenses;
nevertheless, at Landlord’s election or with Landlord’s consent, (a) Tenant may
pay the utility charges for its Premises directly to the utility or municipality
providing such service, and in that event all charges shall be paid by Tenant
before they become delinquent; and (b) Landlord may directly bill Tenant for its
Proportionate Share of utility expenses when and as such expenses are incurred. 
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services.  Tenant’s use of electrical energy
in the Premises shall not, at any time, exceed the capacity of either or both of
(x) any of the electrical conductors and equipment in or otherwise servicing the
Premises; and (y) the HVAC systems of either or both of the Premises and the
Property.

 

15.    INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right, without
any liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of any or all of the HVAC, electric, sanitary,
elevator (if any), and other systems serving the Premises, or to stop any other
services required by Landlord under this Lease, whenever and for so long as may
be necessary by reason of (i) accidents, emergencies, strikes, or the making of
repairs or changes which Landlord or Agent, in good faith, deems necessary or
(ii) any other cause beyond Landlord’s reasonable control. Further, it is also
understood and agreed that Landlord or Agent shall have no liability or
responsibility for a cessation of services to the Premises or to the Property
that occurs as a result of causes beyond Landlord’s or Agent’s reasonable
control. No such interruption of service shall be deemed an eviction or
disturbance of Tenant’s use and possession of. the Premises or any part thereof,
or render Landlord or Agent liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease, including, but not limited
to, the obligation to pay Rent; provided, however, that if any interruption of
services persists for a period in excess of five (5) consecutive business days
Tenant shall, as Tenant’s sole remedy, be entitled to a proportionate abatement
of Rent to the extent, if any, of any actual loss of use of the Premises by
Tenant.

 

16. LANDLORD’S RIGHTS.  Landlord, Agent and their respective agents, employees
and representatives shall have the right to enter and/or pass through the
premises at any time or times upon reasonable prior notice (except in the event
of emergency): (a) to examine and inspect the Premises and to show them to
actual and prospective purchasers or mortgagees of the Property or providers of
capital to Landlord and its affiliates; and in connection with the foregoing, to
install a sign at or on the Property to advertise the Property for lease or
sale; (b) to make such repairs, alterations, additions and improvements in or to
all or any portion of either or both of the Premises and the Property, or the
Property’s facilities and equipment as Landlord is required or desires to make.
During the period of nine (9) months prior to the Expiration Date (or at any
time, if Tenant has vacated or abandoned the Premises or is otherwise in default
under this Lease), Landlord and its agents may exhibit the Premises to
prospective tenants. Additionally, Landlord and Agent shall have the following
rights with respect to the Premises, exercisable without notice to Tenant,
without liability to Tenant, and without being deemed an eviction or disturbance
of Tenant’s use or possession of the Premises or giving rise to any claim for
setoff or abatement of Rent: (i) to have pass keys, access cards, or both, to
the Premises; and (ii) to decorate, remodel, repair, alter or otherwise prepare
the Premises for reoccupancy at any time after Tenant vacates or abandons the
Premises for more than 30 consecutive days or without notice to Landlord of
Tenant’s intention to reoccupy the Premises.

 

17.     NON-LIABILITY AND INDEMNIFICATION.

 

17.1.    Non-Liability. Except with respect to Landlord’s indemnity under
Section 17.3, none of Landlord, Agent, any other managing agent, or their
respective affiliates, owners, partners, directors, officers, agents and
employees shall be liable to Tenant for any loss, injury, or damage, to Tenant
or to any other person, or to its or their property, irrespective of the cause
of such injury, damage or loss. Further, none of Landlord, Agent, any other
managing agent, or their respective affiliates, owners, partners,

 

--------------------------------------------------------------------------------


 

directors, officers, agents and employees shall be liable to Tenant (a) for any
damage caused by other tenants or persons in, upon or about the Property, or
caused by operations in construction of any public or quasi-public work, except
as otherwise expressly provided in Section 17.3; (b) with respect to matters for
which Landlord is liable, for consequential or indirect damages purportedly
arising out of any loss of use of the Premises or any equipment or facilities
therein by Tenant or any person claiming through or under Tenant; (c) for any
defect in the Premises or the Property; (d) for injury or damage to person or
property caused by fire, or theft, or resulting from the operation of heating or
air conditioning or lighting apparatus, or from falling plaster, or from steam,
gas, electricity, water, rain, snow, ice, or dampness, that may leak or flow
from any part of the Property, or from the pipes, appliances or plumbing work of
the same, except as otherwise expressly provided in Section 17.3.

 

17.2.    Tenant Indemnification. Except for the Landlord’s gross negligence,
sole negligence or willful misconduct, Tenant hereby indemnifies, defends, and
holds Landlord, Agent, Landlord’s members and their respective affiliates,
owners, partners, members, directors, officers, agents and employees
(collectively, “Landlord Indemnified Parties”) harmless from and against any and
all Losses (defined below) arising from or in connection with any or all of:
(a) the conduct or management of either or both the Property and the Premises or
any business therein, or any work or Alterations done, or any condition created
by any or all of Tenant and Tenant’s Parties in or about the Premises during the
Term or during the period of time, if any, prior to the Commencement Date that
Tenant has possession of, or is given access to, the Premises; (b) any act,
omission or negligence of any or all of Tenant and Tenant’s Parties; (c) any
accident, injury or damage whatsoever occurring in, at or upon either or both of
the Property and the Premises and caused by any or all of Tenant and Tenant’s
Parties; (d) any breach by Tenant of any or all of its warranties,
representations and covenants under this Lease; (e) any actions necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding or other
proceeding under the Bankruptcy Code; (I) the creation or existence of any
Hazardous Materials in, at, on or under the Premises or the Property, if and to
the extent brought to the Premises or the Property or caused by Tenant or any
party within Tenant’s control; and (g) any violation or alleged violation by any
or all of Tenant and Tenant’s Parties of any Law (collectively, “Tenant’s
Indemnified Matters”). In case any action or proceeding is brought against any
or all of Landlord and the Landlord Indemnified Parties by reason of any of
Tenant’s Indemnified Matters, Tenant, upon notice from any or all of Landlord,
Agent or any Superior Party (defined below), shall resist and defend such action
or proceeding by counsel reasonably satisfactory to, or selected by, Landlord.
The term “Losses” shall mean all claims, demands, expenses, actions, judgments,
damages (actual, but not consequential), penalties, fines, liabilities, losses
of every kind and nature, Suits, administrative proceedings, costs and fees,
including, without limitation, attorneys’ and consultants’ reasonable fees and
expenses, and the costs of cleanup, remediation, removal and restoration, that
are in any way related to any matter covered by the foregoing indemnity. The
provisions of this Section 17.2 shall survive the expiration or termination of
this Lease.

 

17.3.    Landlord Indemnification. Landlord hereby indemnifies, defends and
holds Tenant harmless from and against any and all Losses actually suffered or
incurred by Tenant as the sole and direct result of any negligent, willful or
intentional acts or omissions of any or all of Landlord, Agent and any parties
within the direct and sole control of either or both of Landlord and Agent.
Notwithstanding anything to the contrary set forth in this Lease, however, in
all events and under all circumstances, the liability of Landlord to Tenant,
whether under this Section 17.3 or any other provision of this Lease, shall be
limited to the interest of Landlord in the Property, and Tenant agrees to look
solely to Landlord’s interest in the Property for the recovery of any judgment
or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this
Section 17.3 shall survive the expiration or termination of this Lease.

 

17.4.    Force Majeure. Neither the obligations of Tenant (except the obligation
to pay Rent and the obligation to maintain insurance, and provide evidence
thereof, in accordance with Section 10.2) nor those of Landlord shall be
affected, impaired or excused, and neither Landlord nor Tenant shall have any
liability whatsoever to the other, with respect to any act, event or
circumstance arising out of either or both (a) Landlord’s or Tenant’s, as the
case may be, failure to fulfill, or delay in fulfilling any of its obligations
under this Lease (except, with respect to

 

--------------------------------------------------------------------------------


 

18.    DAMAGE OR DESTRUCTION.

 

18.1.  Notification and Repair~ Rent Abatement.    Tenant shall give prompt
notice to Landlord and Agent of (a) any fire or other casualty to the Premises
or the Property, and (b) any damage to, or defect in, any part or appurtenance
of the Property’s sanitary, electrical, HVAC, elevator or other systems located
in or passing through the Premises or any part thereof. In the event that, as a
result of Tenant’s failure to promptly notify Landlord pursuant to the preceding
sentence, Landlord’s insurance coverage is compromised or adversely affected,
then Tenant is and shall be responsible for the payment to Landlord of any
insurance proceeds that Landlord’s insurer fails or refuses to pay to Landlord
as a result of the delayed notification.  Subject to the provisions of
Section 18.2 below, if either or both of the Property and the Premises is
damaged by fire or other insured casualty, Landlord shall repair (or cause Agent
to repair) the damage and restore and rebuild the Property an/or the Premises
(except Tenant’s personal property) with reasonable dispatch after the
adjustment of the insurance proceeds attributable to such damage. Landlord (or
Agent, as the case may be) shall use its diligent, good faith efforts to make
such repair or restoration promptly and in such manner as not to unreasonably
interfere with Tenant’s use and occupancy of the Premises, but Landlord or Agent
shall not be required to do such repair or restoration work except during normal
business hours of business days. Provided that any damage to either or both of
the Property and the Premises is not caused by, or is not the result of acts or
omissions by, any or all of Tenant and Tenant’s Parties, if (i) the Property is
damaged by fire or other casualty thereby causing the Premises to be
inaccessible or (ii) the Premises are partially damaged by fire or other
casualty, the1 Rent shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant.

 

18.2.  Total Destruction. If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (iii the reasonable opinion of a reputable
contractor or architect designated by Landlord): (1) its repair or restoration
of the Premises requires more than 180 days or (ii) such repair or restoration
requires the expenditure of more than (a) 80% of the full insurable value of the
Premises immediately prior to the casualty or (b) 50% of the full insurable
value of the Property immediately prior to the casualty, Landlord and Tenant
shall each have the option to terminate this Lease (by so advising the other, in
writing) within 10 days after said contractor or architect delivers written
notice of its opinion to Landlord and Tenant, but in all events prior to the
commencement of any restoration of the Premises or the Property by Landlord.
Additionally, if the damage (x) is less than the amount stated in (ii) above,
but more than 10% of the full insurable value of the Property; and (y) occurs
during the last two years of Lease Term, then Landlord, but not Tenant, shall
have the option to terminate this Lease pursuant to the notice and within the
time period established pursuant to the immediately preceding sentence. In the
event of a termination pursuant to either of the preceding two (2) sentences,
the termination shall be effective as of the date upon which either Landlord or
Tenant, as the case may be, receives timely written notice from the other
terminating this Lease pursuant to the preceding sentence. If neither Landlord
nor Tenant timely delivers a termination notice, this Lease shall remain in full
force and effect. Notwithstanding the foregoing, if (A) any holder of a mortgage
or deed of trust encumbering the Property or landlord pursuant to a ground lease
encumbering the Property (collectively, “Superior Parties”) or other party
entitled to the insurance proceeds fails to make such proceeds available to
Landlord in an amount sufficient for restoration of the Premises or the
Property, or (B) the issuer of any commercial property insurance policies on the
Property fails to make available to Landlord sufficient proceeds for restoration
of the Premises or the Property, then Landlord may, at Landlord’s sole option,
terminate this Lease by giving Tenant written notice to such effect within 30
days after Landlord receives notice from the Superior Party or insurance
company, as the case may be, that such proceeds shall not be made available, in
which event the termination of this Lease shall be effective as of the date
Tenant receives written notice from Landlord of Landlord’s election to terminate
this Lease. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease by virtue of any delays in completion of
repairs and restoration. For purposes of this Section 18.2 only, “full insurable
value” shall mean replacement cost, less the cost of footings, foundations and
other structures below grade.

 

19.    EMINENT DOMAIN. If the whole, or any substantial (as reasonably
determined by Landlord)

 

--------------------------------------------------------------------------------


 

portion, of the Property is taken or condemned for any public use under any Law
or by right of eminent domain, or by private purchase in lieu thereof, and such
taking would prevent or materially interfere with the Permitted Use of the
Premises, this Lease shall terminate effective when the physical taking of said
Premises occurs, if less than a substantial portion of the Property is so taken
or condemned, or if the taking or condemnation is temporary (regardless of the
portion of the Property affected), this Lease shall not terminate, but the Rent
payable hereunder shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant. Landlord shall be entitled to any and all
payment, income, rent or award, or any interest therein whatsoever, which may be
paid or made in connection with such a taking or conveyance, and Tenant shall
have no claim against Landlord for the value of any unexpired portion of this
Lease.  Notwithstanding the foregoing, any compensation specifically and
independently awarded to Tenant for loss of business or goodwill, or for its
personal property, shall be the property of Tenant.

 

20.    SURRENDER AND HOLDOVER. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Premises:
(a) Tenant shall quit and surrender the Premises to Landlord “broom-clean” (as
defined by Exhibit E, attached hereto and incorporated herein by reference), and
in a condition that would reasonably be expected with normal and customary use
in accordance with prudent operating practices and in accordance with the
covenants and requirements imposed under this Lease, subject only to ordinary
date otherwise agreed to in writing by Landlord and Tenant. The obligations
imposed under the first sentence of this Section 20 shall survive the
termination or expiration of this Lease.  If Tenant remains in possession after
the Expiration Date hereof or after any earlier termination date of this Lease
or of Tenant’s right to possession:  (i) Tenant shall be deemed a
tenant-at-will; (ii) Tenant shall pay 200% 150% of the aggregate of all Rent
last prevailing hereunder, and also shall pay all actual damages sustained by
Landlord, directly by reason of Tenant’s remaining in possession after the
expiration or termination of this Lease; (iii) there shall be no renewal or
extension of this Lease by operation of law; and (iv) the tenancy-at-will may be
terminated by either party hereto upon 30 days’ prior written notice given by
the terminating party to the non-terminating party.  The provisions of this
Section 20 shall not constitute a waiver by Landlord of any re-entry rights of
Landlord provided hereunder or by law.

 

21.    EVENTS OF DEFAULT.

 

21.1.  Bankruptcy of Tenant. It shall be a default by Tenant under this Lease
(“Default” or “Event of Default”) if Tenant makes an assignment for the benefit
of creditors, or files a voluntary petition under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law, or
an involuntary petition is filed against Tenant under any state or federal
bankruptcy (including the United States Bankruptcy Code) or insolvency law that
is not dismissed within 90 days after filing, or whenever a receiver of Tenant,
or of, or for, the property of Tenant shall be appointed, or Tenant admits it is
insolvent or is not able to pay its debts as they mature.

 

21.2.  Default Provisions. In addition to any Default arising under Section 21.1
above, each of the following shall constitute a Default: (a) if Tenant fails to
pay Rent or any other payment when due hereunder within five days after written
notice from Landlord of such failure to pay on the due date; provided, however,
that if in any consecutive 12 month period, Tenant shall, on two (2) separate
occasions, fail to pay any installment of Rent on the date such installment of
Rent is due, then, on the third such occasion and on each occasion thereafter on
which Tenant shall fail to pay an installment of Rent on the date such
installment of Rent is due, Landlord shall be relieved from any obligation to
provide notice to Tenant, and Tenant shall then no longer have a five day period
in which to cure any such failure; (b) if Tenant fails, whether by action or
inaction, to timely comply with, or satisfy, any or all of the obligations
imposed on Tenant under this Lease (other than the obligation to pay Rent) for a
period of 30 days after Landlord’s delivery to Tenant of written notice of such
default under this Section 21.2(b); provided, however, that if the default
cannot, by its nature, be cured within such 30 day period, but Tenant commences
and diligently pursues a cure of such default promptly within the initial 30 day
cure period, then Landlord shall not exercise its remedies under Section 22
unless such default remains uncured for more than 60 days after the initial
delivery of Landlord’s original default notice; and, at Landlord’s election,
(c) if Tenant vacates or abandons the Premises during the Term.

 

--------------------------------------------------------------------------------


 

22.     RIGHTS AND REMEDIES.

 

22.1.  Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.

 

22.2.  Landlord’s Remedies.       In the event of any Default by Tenant under
this Lease, Landlord, at its option, may, in addition to any and all other
rights and remedies provided in this Lease or otherwise at law or in equity do
or perform any or all of the following:

 

22.2.1. Terminate Tenant’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Tenant shall immediately
surrender possession to Landlord. In such event, Landlord shall be entitled to
recover from Tenant all of: (i) the unpaid Rent that is accrued and unpaid as of
the date on which this Lease is terminated; (ii) the worth, at the time of
award, of the amount by which (x) the unpaid Rent that would otherwise be due
and payable under this Lease (had this Lease not been terminated) for the period
of time from the date on which this Lease is terminated through the Expiration
Date exceeds (y) the amount of such rental loss that the Tenant proves could
have been reasonably avoided; and (iii) any other amount necessary to compensate
Landlord for all the detriment proximately caused by the Tenant’s failure to
perform its obligations under this Lease or which, in the ordinary course of
events, would be likely to result therefrom, including but not limited to, the
cost of recovering possession of the Premises, expenses of reletting, including
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Landlord in connection with this Lease
applicable to the unexpired Term (as of the date on which this Lease is
terminated). The worth, at the time of award, of the amount referred to in
provision (ii) of the immediately preceding sentence shall be computed by
discounting such amount at the current yield, as of the date on which this Lease
is terminated under this Section 22.2.1, on United States Treasury Bills having
a maturity date closest to the stated Expiration Date of this Lease, plus one
percent per annum. Efforts by Landlord to mitigate damages caused by Tenant’s
Default shall not waive Landlord’s right to recover damages under this
Section 22.2. If this Lease is terminated through any unlawful entry and
detainer action, Landlord shall have the right to recover in such proceeding any
unpaid Rent and damages as are recoverable in such action, or Landlord may
reserve the right to recover all or any part of such Rent and damages in a
separate suit; or 22.2.2. Continue the Lease and either (a) continue Tenants
right to possession or (b) 22.2.4. Without limitation of any of Landlord’s
rights in the event of a Default by Tenant, Landlord may also exercise its
rights and remedies with respect to any Security under Section 4.4 above. Any
and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord at the sole risk, cost and expense of Tenant, and
in no event or circumstance shall Landlord be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges for such
property of Tenant so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not removed from the
Premises as of the Expiration Date or any other earlier date on which this Lease
is terminated shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant. Neither expiration or termination of this Lease
nor the termination of Tenant’s right to possession shall relieve Tenant from
its liability under the indemnity provisions of this Lease.

 

22.3.  Additional Rights of Landlord. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate of 5% per annum above the “prime” or “reference” or “base” rate (on a per
annum basis) of interest publicly announced as such, from time to time, by the
JPMorgan Chase Bank, or its successor (“Default Interest”), from the due date
thereof until paid, and such interest shall be and constitute Additional Rent
and be due and payable upon Landlord’s or Agent’s submission of an invoice
therefor. The various rights, remedies and elections of Landlord reserved,
expressed or contained herein are cumulative and no one of them shall be deemed
to be exclusive of the others or of

 

--------------------------------------------------------------------------------


 

such other rights, remedies, options or elections as are now or may hereafter be
conferred upon Landlord by law.

 

22.4.  Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current Base Rent payable hereunder; (b) any person or
entity to which this Lease is assigned, pursuant to the provisions of the
Bankruptcy Code, shall be deemed, without further act or deed, to have assumed
all of the obligations of Tenant arising under this Lease on and after the
effective date of such assignment, and any such assignee shall, upon demand by
Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all accounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.

 

23.     BROKER. Tenant covenants, warrants and represents that the broker set
forth in Section 1.9(A) was the only broker to represent Tenant in the
negotiation of this Lease (“Tenant’s Broker”). Landlord covenants, warrants and
represents that the broker set forth in Section 1.9(B) was the only broker to
represent Landlord in the negotiation of this Lease (“Landlord’s Broker”).
Landlord shall be solely responsible for paying the commission of both Tenant’s
Broker and Landlord’s Broker. Each party agrees to and hereby does defend,
indemnify and hold the other harmless against and from any brokerage commissions
or finder’s fees or claims therefor by a party claiming to have dealt with the
indemnifying party and all costs, expenses and liabilities in connection
therewith, including, without limitation, reasonable attorneys’ fees and
expenses, for any breach of the foregoing. The foregoing indemnification shall
survive the termination or expiration of this Lease.

 

24.     MISCELLANEOUS.

 

24.1.  Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.

 

24.2.  Notices. Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if (a) personally delivered, or (b) if sent by Federal
Express or other comparable commercial overnight delivery service, or (c) sent
by certified mail, return receipt requested and postage prepaid, addressed (in
the case of any or all of (a), (b) and (c) above) to the other party at the
addresses set forth below each party’s respective signature block (or to such
other address as Landlord or Tenant may designate to each other from time to
time by written notice), and shall be deemed to have been given, rendered or
made (i) on the day so delivered or (ii) in the case of overnight courier
delivery on the first business day after having been deposited with the courier
service and (iii) in the case of certified mail, on the third obligations of
this Lease or of the right to exercise such election, but the Lease shall
continue and remain in full force and effect with respect to any subsequent
breach, act or omission. The receipt and acceptance by Landlord or Agent of Base
Rent or Additional Rent with knowledge of breach by Tenant of any obligation of
this Lease shall not be deemed a waiver of such breach.

 

--------------------------------------------------------------------------------


 

24.4. Legal Costs. Any party in breach or default under this Lease (the
“Defaulting Party”) shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise.  Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys’ fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord’s attorneys’
reasonable fees incurred in connection with Tenant’s request for Landlord’s
consent under provisions of this Lease governing assignment and subletting, or
in connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.

 

24.5. Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise).  No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.

 

24.6. Recordation of Lease. Tenant shall not record or file this~ Lease (or any
memorandum hereof) in the public records of any county or state.

 

24.7. Governing Law; Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Property is located. If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by law. The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease. All terms and words used in this
Lease Regardless of the number or gender in which they are used, shall be deemed
to include any other number and any other gender as the context may require.
This Lease may be executed in counterpart and, when all counterpart documents
are executed, the counterparts shall constitute a single binding instrument.

 

24.8. Time. Time is of the essence for this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Property is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.

 

24.9. Authority of Tenant. Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows: the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its members,
partners or board of directors, as the case may be), the requisite authority to
enter into this Lease; this Lease is and shall be fully and completely binding
upon Tenant; and Tenant shall timely and completely perform all of its
obligations hereunder.

 

24.10. WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

 

24.11. Relocation. Landlord shall have the right to relocate Tenant from the
Premises to

 

--------------------------------------------------------------------------------


 

comparable (as to size, configuration and improvements) alternative space in the
Property or in another building that Landlord (or its affiliate) owns in the
same business park or campus in which the Property is located (in either case,
the “Replacement Premises”) upon 90 days’ prior written notice to Tenant.  In
the event of such a relocation, Landlord shall make reasonable, good faith
efforts to coordinate with Tenant a mutually acceptable plan (as to scope and
timing) for such relocation, and Landlord shall be responsible for the third
party costs actually incurred to accomplish the physical relocation of Tenant
(movers and telephone company charges). If the Replacement Premises are larger
in size than the original Premises, there shall be no adjustment in Tenant’s
Base Rent; however, Tenant’s Proportionate Share shall be appropriately
modified, thereby resulting in a potential increase in Tenant’s Additional Rent.
If, however, the Replacement Premises is a smaller size (as to rentable square
feet) than the original Premises, Landlord shall appropriately adjust both
Tenant’s Base Rent and its Proportionate Share.

 

24.12.           Financial Information. From time to time during the Term,
Tenant shall deliver to Landlord that the financial information delivered to
Landlord is true, accurate and complete, and that there has been no adverse
change in the financial condition of Tenant since the date of the
then-applicable financial information.

 

24.13.  Confidential Information. Tenant agrees to maintain in strict confidence
the economic terms of this Lease and any or all other materials, data and
information delivered to or received by any or all of Tenant and Tenants’
Parties either prior to or during the Term in connection with the negotiation
and execution hereof. The provisions of this Section 24.13 shall survive the
termination of this Lease.

 

24.14.  Submission of Lease.  Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.

 

24.15.  Lien Prohibition. Tenant shall not permit any mechanics or materialmen’s
liens to attach to the Premises or the Property. Tenant, at its expense, shall
procure the satisfaction or discharge of record of all such liens and
encumbrances within 30 days after the filing thereof or, within such thirty (30)
day period, Tenant shall provide Landlord, at Tenant’s sole expense, with
endorsements (satisfactory, both in form and substance, to Landlord and the
holder of any mortgage or deed of trust) to the existing title insurance
policies of Landlord and the holder of any mortgage or deed of trust, insuring
against the existence of, and any attempted enforcement of, such lien or
encumbrance. In the event Tenant has not so performed, Landlord may, at its
option, pay and discharge such liens and Tenant shall be responsible to
reimburse Landlord, on demand and as Additional Rent under this Lease, for all
costs and expenses incurred in connection therewith, together with Default
Interest thereon, which expenses shall include reasonable fees of attorneys of
Landlord’s choosing, and any costs in posting bond to effect discharge or
release of the lien as an encumbrance against the Premises or the Property.

 

24.16.  Counterparts.  This Lease may be executed in multiple counterpart~, but
all such counterparts shall together constitute a single, complete and
fully-executed document.

 

[Signature Page Follows]

 

LANDLORD:

 

Carlyle/FR Houston Investors, L.P.

Delaware limited partnership

 

By: FR Houston, LP., a Delaware limited partnership

Its: Sole General Partner

 

By: FR Houston, GP LLC, a Delaware limited company

Its: Sole General Partner

 

--------------------------------------------------------------------------------


 

 

By: First Industrial Realty Trust, Inc. a Maryland corporation

 

Its: General Partner

 

 

By:

/Troy MacManc/

 

 

 

 

Troy MacManc

 

 

 

Regional Director

 

TENANT:

 

 

 

MCFSA, LTD., a Texas Limited partnership

 

By:

/Robert Roller/

 

 

President

 

 

 

Date: 12/20/2006

 

Tax Id:  74-302036

 

Landlord’s Addresses for Notices:

Tenant’s Addresses for Notices:

 

 

 

 

Carlyle/FR Houston Investors, L.P.

MCFSA, LTD.

311 South Wacker Drive, Suite 4000

10624 Rockley Road

Chicago, Illinois 60606

Houston, Texas 77099

Attn: Executive Vice President-Operations

Attn: Robert Roller

 

 

With a copy to:

 

First Industrial Realty Trust, Inc.

6925 Portwest Drive, Suite 100

Houston, Texas 77024

Attn: Regional Director

 

With a copy to:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive

Suite 2700

Chicago, illinois 60606

Attn: Suzanne Bessette-Smith

 

--------------------------------------------------------------------------------


 

Lease Exhibit A-1.  This page is a floor plan and could not be included in this
document as it is not convertible to HTML format for submission to SCC.

 

Copy of plan may be requested from Investor Relations if so required.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT A

 

ALL THAT CERTAIN 3.9693 ACRES OF LAND AND BEING A PORTION OF BLOCK 2
UNRESTRICTED RESERVE B, SOUTHWEST PARK~ SECTION 3, ACCORDING TO THE PLAT
THEREOF, RECORDED IN VOLUME 221, PAGE 65, HARRIS COUNTY MAP RECORDS, HARRIS
COUNTY, TEXAS AND BEING MORE PARTICULARLY DESCRIBED BY METES ANT) BOUNDS AS
FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF RESERVE “B”, LOCATED IN THE WESTERLY
RIGHT-OF-WAY LINE OF BROOKLET DRIVE (60 FEET WIDE);

 

THENCE NORTH 69 DEGREES 58 MINUTES 00 SECONDS WEST - 793.76 FEET, ALONG THE
NORTHERLY LINE OF RESERVE “B”, TO A 5/8 INCH IRON ROD FOUND FOR THE POINT OF
BEGINNING OF THE HEREIN DESCRIBED TRACT;

 

THENCE SOUTH 20 DEGREES 00 MINUTES 00 SECOND WEST ALONG THE COMMON SOUTHEASTERLY
LINE OF THE HEREIN DESCRIBED TRACT AND THE NORTHWESTERLY LINE OF 4.956 ACRES PER
HARRIS COUNTY CLERK’S FILE NO. P233989, 354.80 FEET, TO A 5/8 INCH IRON ROD
FOUND LOCATED IN THE NORTHERLY RIGHT-OF-WAY LINE OF ROCKLEY ROAD (60 FEET WIDE)
AND THE SOUTHERLY LINE OF SAID RESERVE “B”;

 

THENCE NORTH 70 DEGREES 00 MINUTES 00 SECONDS WEST, 4.87.14 FEET, ALONG SAID
RIGHT-OF-WAY LINE AND SAID SOUTHERLY LINE OF RESERVE “B” TO A 5/8 INCH IRON ROD
FOUND FOR CORNER;

 

THENCE NORTH 20 DEGREES 00 MINUTES 00 SECONDS EAST ALONG THE COMMON NORTHERLY
LINE OF THE HEREIN DESCRIBED TRACT AND THE SOUTHEASTERLY LINE OF 3.2 12 ACRES
OUT OF RESERVE “B”, BLOCK 2 PER HARRIS COUNTY CLERK’S FILE NO. P023084, 355.08
FEET, TO A POINT IN THE NORTHERLY LINE OF SAID RESERVE “B” FROM SAID POINT A 5/8
INCH IRON ROD FOUND BEARING SOUTH 64 DEGREES 53 MINUTES 55 SECONDS WEST, 0.46
FEET;

 

THENCE SOUTH 69 DEGREES 58 MINUTES 00 SECONDS EAST ALONG THE COMMON NORTHERLY
LINE OF THE HEREIN DESCRIBED TRACT AND THE SOUTHERLY LINE OF 43.4181 ACRES OUT
OF W.E. SANDERS SURVEY A-1137 PER HARRIS COUNTY CLERK’S FILE NO. G362260, 487.14
FEET, ALONG SAID NORTHERLY LINE OF RESERVE “B”, TO THE POINT OF BEGINNING AND
CONTAINING 3.9693 ACRES (172,906 SQUARE FEET) OF LAND, MORE OR LESS.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT B – Tenant Operations Inquiry Form

 

This page is a table and could not be included in this document as it is not
convertible to HTML format for submission to SCC.

 

Copy of table may be requested from Investor Relations if so required.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT C – Landlords work

 

Landlord shall provide to Tenant a Tenant Improvement Allowance of up to
Twenty-Seven Thousand and 00/100 Dollars ($27,000.00) towards Tenant’s costs
related to construction of the improvements to the Premises (which shall
include, without limitation, space planning costs, architectural and engineering
fees, general contractor fees and other similar fees and expenses). Tenant shall
bear the entire cost of any improvements to be installed by Landlord in the
premises in excess of the improvement allowance of Twenty-Seven Thousand and
00/100 Dollars ($27,000.00) and shall pay for such excess over the Allowance as
hereinafter provided. In the event the improvements and the estimated cost for
same exceeds the Allowance, Tenant shall pay to Landlord prior to commencement
of such construction, an advance payment equal to one-half (1/2) of the amount
of such excess over the Allowance as reasonably estimated by Landlord.
Notwithstanding any provision contained herein to the contrary, it is understood
and agreed that Landlord shall have no obligation to commence installation of
any improvements until (a) Tenant shall have furnished to Landlord and Landlord
shall have approved the final working drawings as required by the provision
hereof, (b) Landlord shall have received Tenants advance payment (described
above) for the amount of the cost of improvements in excess of the Allowance and
(c) Landlord and Tenant shall have approved the total cost of any change order.
Upon Substantial Completion of the installation of the improvements and prior to
occupancy by Tenant, Tenant shall pay Landlord the remainder of the actual
amount of the excess cost incurred over the Allowance. In no event shall credit
be given to Tenant for any Allowance not utilized.

 

INTERIOR IMPROVEMENTS

 

All improvements must comply with all applicable governmental regulations. Prior
to beginning construction of any such improvements, Tenant shall submit
architectural drawings of the proposed improvements to Landlord.

 

The Tenant Improvement Allowance shall be used towards the performance of the
following improvements:

 

1.  Demo and construct offices to match the floor plan attached as Exhibit A-i.

 

2.  Provide new carpet and VCT in office areas.

 

Tenant agrees to accept possession of the Premises on the Lease Commencement
Date as stated in Section 1.6., prior to the completion of construction.
Additionally, MCFSA, LTD., hereby agrees to indemnify and hold harmless to
Carlyle/FR Houston Investors, LP, at 6925 Portwest Drive, Suite 100, Houston,
Texas 77024 and Carlyle/FR Houston Investors, LP at 311 S. Wacker Drive,
Suite 4000, Chicago, Illinois, 60606 against any loss or damage to materials
and/or equipment at 10624 Rockley Road, Houston, Texas 77099 during the time
period, which construction is being performed in the space.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT D

Conformation of Commencement Date

 

(Tenant’s Name and Address]

 

RE:       [Describe lease, by title and date (the “Lease”); name Landlord and
Tenant]

 

Dear [Name of Contact Person at Tenant]:

 

This letter shall confirm that the Commencement Date for the above-referenced
Lease is [specify Commencement Date].

 

[Name of Tenant], as Tenant, hereby acknowledges the following: (i) Tenant is in
possession of the Premises (as defined in the Lease); (ii) the Lease is in full
force and effect; (iii) Landlord is not in default under the Lease; and
(iv) possession of the Premises is accepted by Tenant as having been delivered
in accordance with the terms and conditions of the Lease.

 

Our records indicate the following information for the [Number of square feet
comprising Premises] square feet of space:

 

Commencement Date:                                        
                                           200

 

 

Base Rent Commencement Date:                                           
                             200

 

Next Monthly Base Rent Due:                               
                                       200

 

Operating Expense Commencement Date:                      
                                           200_

 

Lease Expiration Date:                                    
                                             200

 

Please sign two (2) copies of this letter in the space provided below
acknowledging your agreement with the above and return them to me at my office.
I suggest you attach a copy of this letter to your copy of the Lease.

 

Thank you again for your cooperation and assistance regarding this matter.
Please contact me at any time should you have questions regarding the lease,
building, or any related manner.                                ,~. .

 

Sincerely,                                                 Acknowledged and
Agreed to this         day of                                   

                                                                          20

 

[Name]                                                    [Name             
of              Tenant]

Property Manager

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT H

Broom Clean Condition and Repair Requirements

 

·  All lighting is to be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses as needed.

 

·  All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary
(a) replacement of any dented truck door panels, broken panels and cracked
lumber, and (b) adjustment of door tension to insure proper operation. All door
panels that are replaced shall be painted to match the Building standard.

 

·  All structural steel columns in the warehouse and office should be inspected
for damage, and must be repaired. Repairs of this nature shall be pre-approved
by the Landlord prior to implementation.

 

·  HVAC system shall be in good working order, including the necessary
replacement of any parts to return the unit to a well-maintained condition. This
includes, but is not limited to, filters, thermostats, warehouse heaters and
exhaust fans. Upon move- out, Landlord will have an exit inspection performed by
a certified mechanical contractor to determine the condition of the HVAC system.

 

·  All holes in the sheet rock walls shall be repaired prior to move-out. All
walls shall be clean.

 

·  The carpets and vinyl tiles shall be in a clean condition and shall not have
any holes or chips in them. Flooring shall be free of excessive dust, dirt,
grease, oil and stains. Cracks in concrete and asphalt shall be acceptable as
long as they are ordinary wear and tear, and are not the result of misuse.

 

·  Facilities shall be returned in a clean condition, including, but not limited
to, the cleaning of the coffee bar, restroom areas, windows, and other portions
of the Premises.

 

·  There shall be no protrusion of anchors from the warehouse floor and all
holes shall be appropriately patched.    If achinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

 

·  All exterior windows with cracks or breakage shall be replaced. All windows
shall be clean.

 

·  Tenant shall provide keys for all locks on the Premises, including front
doors, rear doors, and interior doors.

 

·  All mechanical and electrical systems shall be left in a safe condition that
confirms to code. Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.

 

·  All plumbing fixtures shall be in good working order, including, but not
limited to, the water heater. Faucets and toilets shall not leak.

 

·  All dock bumpers shall be left in place and well-secured.

 

·  Drop grid ceiling shall be free of excessive dust from lack of changing
filters. No ceiling tiles may be missing or damaged.

 

·  All trash shall be removed from both inside and outside of the Building.

 

·  All signs in front of Building and on glass entry door and rear door shall be
removed.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT F

Termination Option

 

Provided Tenant has not been or currently is in default during the term of this
Lease, beyond any applicable notice and cure period, Tenant shall have a
one-time option to terminate this Lease effective on March 31, 2010. This
termination option shall be null and void, and of no further force, unless
Tenant complies with the following provisions for the exercise of this option:
1) at least 180 days prior to the date on which the early termination would be
effective, Tenant shall deliver to Landlord, in the manner of delivery specified
in this Lease for notices, a letter noticing Landlord of Tenant’s intent to
terminate; and ii) such letter shall be accompanied by a check in the amount of
$19,104.00 as a penalty which includes reimbursement of unamortized Tenant
Improvements and Commissions.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT G

Tenant Contact Information

 

Name:    Gregg Mulliris

 

Address:    10624 Rockely Road

  Houston, TX 77099

 

Phone: (281) 9245668

Fax:

 

 

E-mail:gmullins@metroplex-control.com

 

Property Evaluation Survey Contact

 

Name:                                        

 

 

Address:                                    

 

 

Phone:                                       

 

Fax:

 

E-mail:

 

Accouisting/Biilling Contact (Please include the address that you would like the
monthly rent statements to be mailed to)

 

Name: Jessica Lewis

 

Address: 10624 Rockely Road

 

Houston T X 77099

Phone: (832)5666-269O

 

Fax:

 

 

E-mail :jlewis@metroplex-control.com

Emergency/Office Contact

 

Name: Gregg Muflins

 

Address.10624 RockeIy Road            

                Houston TX 77O99~

Phone: (281) 9245668          

 

Fax:                                 

Mobile:   (281) 9245668

 

--------------------------------------------------------------------------------